DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner has addressed the most recent claims filed, on 06/06/22, wherein claim 16 was canceled, claim 22 amended, and all other claims appeared as previously presented. The examiner has updated the rejection to reflect canceled claims and new claim language. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/6/22, with respect to the rejection(s) of claim(s) under 35 USC 103 in view of Gandhi and supporting references have been fully considered, but are not deemed persuasive. 
The applicant makes the following arguments: 
Gandhi does not teach estimating remaining battery capacity when the battery performance profile includes two decline regions.
 That Gandhi only teaches a single decline region in its cited figure. However, the examiner has not cited to Gandhi to teach estimating RBC for a second decline region. Rather, the examiner has cited to Zheng in order to teach estimating RBC for a second decline region; Zheng clearly shows more than one decline region.
That Gandhi uses another technique to determine battery life in a stepwise fashion. The examiner clarifies that Gandhi is relied upon to teach elements of a “further technique,” disclosing, “cumulative capacity remaining line chart can…change dynamically in response to programming changes to show predicted power consumption” Col 11, line 54-57; that is, the technique disclosed by Gandhi dynamically incorporates recent instances of data, and thus distinguishes itself as a further technique).
That Gandhi never returns to using one of its first techniques. However, as stated above, Zheng is relied upon to teach two decline regions – and, having the same technique for each of its decline regions, returns to using its first technique during the second decline region.
The applicant also interprets the examiner’s reliance upon Zhang as being, “using equation 4 as a first technique to estimate RBC for decline regions….and equations 5 and 6 as a second technique to estimate RBC for plateau regions.” This interpretation is correct, but the examiner disagrees with the applicant’s subsequent assertion. 
3)	The applicant subsequently asserts that Equation 4 of Zheng cannot be used in the manner previously stated by the examiner, stating that equation 4 can only be used after the first and third FP have been captured, because equation 4 contains these 1st and 3rd FPs, and the RBC could not be computed if these variables were unknown. However, the examiner respectfully disagrees with this assertion. Feature points 1 and 3 are not, as the applicant has argued, unknown entities for the duration of the “decline 1” region. On the contrary, highly accurate estimates of these values are available prior to their “capture.”  Significantly, Zheng states, “the average SOC value of the first FP is 12.49%…it can be found that the SOC variances can be limited in a narrow SOC error band, which suggests that the average value can be considered as the approximate SOC position of the first FP,” (p. 726). Note that SOC is equivalent to RBC. That is, given that the other values (other than FP1) in equation 4 are known, equation 4 can effectively be applied by substituting the average FP value with respect to SOC/RBC.  This is also true of the third FP – “SOC variances of the third FP…are limited to a [narrow] SOC band, which suggests that the average value can be used as the approximate SOC position of the third FP,” (p 726). Thus, Zheng’s equation 4 can be used to calculate the RBC of the decline regions, because the highly accurate estimates of FP1 and FP3 can be both effectively and accurately used in equation 4 before the capture of feature points 1 and 3. And thus, Zheng can be relied upon to teach the claim elements of 
(a) determining whether a battering is operating in a decline or plateau region by measuring the battery voltage (determining decline vs. plateau by indicating the inflection points of the curve – where voltage may cease to plateau or decline, thus delineating regions of the graph - as “feature points.”) then 
(b) estimating the remaining capacity using a first technique when the battery is operating in a plateau (equations 5 and 6 being this first technique), and then
(c) using another technique when determined the battery is operating in decline region (equation 4 being another technique).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2-5, 9-13, 15, 17-19 and 22 rejected under 35 U.S.C. 103 as being unpatentable over US 8718771 to Gandhi et al, henceforth Gandhi, and further in view of “Ellenbogen et al., Clinical Cardiac Pacing, Defibrillation, and Resynchronization Therapy. 3rd ed., Elsevier Health Sciences, 2006,” henceforth Ellenbogen, and further in view of Zheng et al (Zheng et al. Incremental capacity analysis and differential voltage analysis based state of charge and capacity estimation for lithium-ion batteries, Energy, Volume 150, 2018, Pages 759-769, ISSN 0360-5442, https://doi.org/10.1016/j.energy.2018.03.023.).
Regarding claims 1 and 22, Gandhi, which teaches a method of dynamic battery management in an implantable device (Title), teaches an external device configured to estimate a remaining longevity of an implantable medical device (IMD) (“external device to communicate with the IMD” (Col 9, line 30-32)) powered by a battery that at any given time has a battery voltage (BV) and a remaining battery capacity (RBC), wherein a performance profile for the battery (Fig 8a-8d), which specifies a relationship between the BV and the RBC, includes one or more decline regions and one or more plateau regions (see Fig. 7, plateau region 702 and decline region 704), within each of the one or more decline regions a rate at which the BV decreases as the RBC decreases (Fig 7 shows the relationship between voltage and time, wherein voltage decreases with time, which necessarily corresponds to a decrease in battery capacity).
Gandhi further teaches exceeding a rate threshold (“trigger points” (Col 6 line 7); the trigger point delineates two different methods of estimating battery longevity above and below certain voltages, Gandhi), and within each of the one or more plateau regions the rate at which the BV decreases as the RBC decreases does not exceed the rate threshold, the method comprising: estimating the RBC using a first technique (Col 5 lines 25-30) when the battery is operating within at least one of the one or more plateau regions (see Fig. 7, plateau region 702); estimating the RBC using a second technique (“voltage method”, Col 5 line 24), that differs from the first technique, when the battery is operating within at least one of two or more decline regions (Fig. 7, decline region 704; “the later portion of the battery’s life” Col 5 line 24-25); and estimating the remaining longevity of the IMD (“depiction of battery longevity in units of time remaining in the life of the IMD battery,” Col. 4, lines 25-27) based on at least one of the estimates of the RBC (“measurements of battery capacity derived from the coulometer and…from the capacity-by-voltage device are “capacity-blended” over a time period” (Col. 5 lines 25-29)). Although Gandhi teaches wherein a technique is chosen based roughly on capacity consumed – that is, 50 or 75% - because capacity consumed is correlated with remaining battery, the technique chosen is based indirectly on remaining battery capacity. 
Gandhi does not state explicitly determining a decline or plateau region by measuring the BV and determining which one of three or more corresponding battery voltage ranges the BV is within, and wherein it is determined based on the BV whether to use the first or second technique to estimate RBC. However, regions of plateau and decline are somewhat predictable; Ellenbogen states a predetermined range for a plateau region in a battery (stating “it is important to be aware of the long voltage plateau in the region of 2.6V,” see pg. 248). It would be obvious to one of ordinary skill in the art to incorporate experimentally predetermined battery voltage ranges for areas that plateau or decline, for example as stated by Ellenbogen, into the method of Gandhi as a useful prerequisite for a subsequent calculation of RBC; the accuracy of that determination would be enhanced by also taking the BV into account, since a BV below the known plateau voltage (or below the “elective replacement voltage” as stated in Ellenbogen) would be an indicator that the battery is in the decline region, allowing one to determine the exact transition point from plateau into decline region, rather than a rough estimate based solely on remaining battery capacity. 
Regarding two or more decline regions, and regarding wherein the second technique is used for estimating the RBC when the battery is operating in a first one of the decline regions, and the second technique is also used for estimating the RBC when the battery is operating in a second one of the decline regions, the examiner cites to Zheng. Zheng, which discloses a method of estimating battery capacity and thus exists in the applicant’s field of endeavor, specifically through differential voltage analysis (see Abstract) that is, based on the slope of a voltage/discharge capacity graph. In Fig. 3, for example, Zheng depicts a graph of dQ/dV with respect to %SOC, indicating the inflection points of the curve – where voltage may cease to plateau or decline, delineating regions of the graph - as “feature points.” In Section 4 (“Proposed algorithms for SOC and capacity estimation”), Zheng discloses using a second technique (equation 4) for the decline regions (the region surrounding feature points 1 and 3) to “determine [actual] battery capacity,” and then using a first technique (equations 5 and 6) for the plateau regions (feature point 2). It would be obvious to one of ordinary skill in the art to incorporate the differential analysis of Zheng into the method of Gandhi such that slope is accounted for in order to increase the accuracy of battery estimate, improve clinician management of the IMD, and optimize patient outcome. 

Regarding claim 2, Gandhi teaches wherein using the first technique to estimate the RBC comprises estimating the RBC based on a weighted average  (Col 5 lines 25-30) of a remaining capacity as a function of the BV and a remaining capacity as a function of consumption (“battery capacity consumed is measured using a first capacity measuring device” (Col. 5 lines 7-8)); and using the second technique to estimate the RBC comprises estimating the RBC based on the remaining capacity as a function of consumption (“Battery capacity consumed is measured using only the capacity-by-voltage device over a third portion of the life of the battery 206,” (Col 5 lines 14-16).

Regarding claim 3, Gandhi teaches estimating the RBC based on the weighted average of the remaining capacity as a function of the BV (“weighted average of [two] outputs” (Col 5, lines 30-32)) and, teaches where RBC is the remaining battery capacity (“remaining battery capacity” Col 2, lines 66-67), RC(BV) is the remaining capacity as a function of the BV, RC(C) is the remaining capacity as a function of consumption (“battery capacity consumed is measured using a first capacity measuring device” (Col. 5 lines 7-8)). Gandhi does not state a corresponding battery voltage range (BVrange) that extends from a start of the battery voltage range (BVstart of range) to an end of the battery voltage range (BVend of range). However, Gandhi teaches a method step which classifies voltage values as “depressed” or “recovered,” (Col 7 lines 30-37) relative classifications that inherently require calculating the difference between the start and end of the value’s range. Gandhi further states wherein the remaining capacity as a function of consumption is calculated but does not state using the equation cited by the applicant. However, this equation represents the weighted averages stated in Gandhi (Col 5, lines 35-45). It would have been obvious to one of ordinary skill to relate the variables taught in Gandhi with the basic relational equation of weighted averages (see MPEP 2144.05 (II)(A) regarding routine experimentation), as this is necessary when combining two different measurements, i.e. two different capacities, into a single, more accurate metric (“[which] reduces abrupt changes in longevity gauge behavior” (Col 5 lines 32-35)).

Regarding claim 4, Gandhi teaches wherein the estimating the RBC based on the remaining capacity as a function of consumption (RC(C)) (“battery capacity consumed is measured using a first capacity measuring device” (Col. 5 lines 7-8)) is performed using the following equation: RBC = RC (BV) (“a mapping is used between voltage measured and capacity consumed” (Col 5, lines 18-20)) where RBC is the remaining battery capacity, and RC(BV) is the remaining capacity as a function of the BV (Col 10, lines 60-63).   

Regarding claim 5, Gandhi teaches wherein the consumption comprises an initial capacity minus a used capacity, and wherein the used capacity (“measuring consumed battery capacity…includes blending multiple independent measurements of battery capacity” (line 49-51)) comprises a summation of the following: consumption during implant (“pre-implant testing” Col 7 line 5); and consumption postimplant to a present date (“[depiction of] battery longevity including a “time to explant” gauge” (Fig 8a-8d, Col 8, lines 16-20)). Although Gandhi does not state the specific incorporation of used capacity during manufacturing and shelf phases (though stating the “flat...voltage profiles early in life” (Col 4 line 50)), it does state obtaining a metric of consumed battery capacity; thus, because it is inherent that a medical device undergoes testing and experiences a latency period before implantation, Gandhi teaches claim 5.

Regarding claim 9, Gandhi teaches further comprising: storing historical battery data from time-to-time (Fig. 8E) , the historical battery data including at least one of a historical battery voltage (BVhist) or a historical remaining battery capacity (RChist); and during a heavy battery usage and recovery period, estimating the RBC using a further technique where the RBC is estimated based on a most recent instance of the historical battery data (Gandhi discloses the most recent data instance as well as older historical data, disclosing, “cumulative capacity remaining line chart can…change dynamically in response to programming changes to show predicted power consumption” Col 11, line 54-57; that is, the dynamic technique disclosed changes to reflect recent instances of data), which was stored prior to the heavy battery usage and recovery period (see Fig. 7, region 702) and based on a consumption between a time of the most recent instance of the historical battery data (“cumulative line chart” Col 11 line 54; that it is cumulative indicates that it includes all temporal data, including that which is most recent) and a current time.  Gandhi does not explicitly state the exclusion of battery voltage values obtained during heavy usage and recovery in estimates of RBC. However, Ellenbogen teaches the drop in battery voltage associated with heavy usage and recovery, i.e. during the course of a defibrillator delivery shock and a time interval thereafter (see Fig 6-11, pg. 249). Ellenbogen creates a distinction between battery voltage during heavy usage/recovery (“load voltage”) and battery voltage during normal operation (“background voltage”). Ellenbogen states that, while “declining load voltage [over time] is associated with a declining background voltage,” (pg. 249) episodic load voltage associated with heavy usage is a recognized outlier. Thus, it would be obvious to one of ordinary skill in the art to incorporate the teaching of Ellenbogen into the method taught by Gandhi, so that estimates of RBC (like any measure of central tendency) would exclude outlier data points obtained during periods of heavy usage and recovery, in order not to skew average values of battery voltage over time. Col 11 lines 54-58

Regarding claim 10, Gandhi teaches wherein the estimating the remaining longevity of the IMD based on at least one of the estimates of the RBC comprises: estimating a total future consumption (Col 11, lines 54-57; Col 4, lines 35-42). Gandhi states where remaining longevity is the remaining longevity of the IMD Col 4 line 26), RBC is a most recent estimate of the RBC; and Future (use) is the estimated total future consumption (Col 11 line 57).  Gandhi does not state the equation relating longevity, remaining battery capacity and future consumption; however, this relation is inherent to the calculation of battery longevity.

Regarding claim 11, Gandhi teaches wherein the method is performed by an external device that wirelessly communicates with the IMD (wireless telemetry circuit 415) for which the remaining longevity is being estimated (“included in the IMD” Col 8 lines 55-56).  

Regarding claim 12, Gandhi teaches producing and displaying, on a display of the external device (“gas gauge display Col 8 line 16-19), a trending graph that shows the estimated RBC at a plurality of different times verses a time since implant of the IMD (Fig 8a-8d).  

Regarding claim 13, Gandhi teaches an external device configured to estimate a remaining longevity of an implantable medical device (IMD) (“external device to communicate with the IMD” (Col 9, line 30-32)) powered by a battery that at any given time has a battery voltage (BV) and a remaining battery capacity (RBC), wherein a performance profile for the battery (Fig 8a-8d), which specifies a relationship between the BV and the RBC, includes one or more decline regions and one or more plateau regions (see Fig. 7, plateau region 702 and decline region 704), within each of the one or more decline regions a rate at which the BV decreases as the RBC decreases (Fig 7 shows that voltage decreases with time, which necessarily corresponds to a decrease in battery capacity) and within each of the one or more plateau regions the rate at which the BV decreases as the RBC decreases does not exceed the rate threshold (“trigger points” Col 6 line 7), the external device comprising: a telemetry subsystem configured to wirelessly communicate with an IMD and thereby obtain measurements of the BV from the IMD (wireless telemetry circuit 415, Col 8 lines 55-56); at least one processor communicatively coupled to the telemetry subsystem (external devices 544 includes controller circuitry 545 [which]…includes a processor” (Col 9 lines 39-46)) and configured to estimate the RBC using a first technique (Col 5 lines 25-30) when the battery is operating within at least one of the one or more plateau regions (see Fig. 7, plateau region 702); estimating the RBC using a second technique (“voltage method”, Col 5 line 24), that differs from the first technique, when the battery of the IMD is operating within at least one of the one or more decline regions (Fig 7, decline region 704); and estimate the remaining longevity of the IMD based on at least one of the estimates of the RBC; and a user interface configured to display or otherwise output the estimate of the remaining longevity of the IMD (display 547, Col 9 line 54).  
Gandhi does not state explicitly determining a decline or plateau region by measuring the BV, wherein each of the decline and plateau regions has a corresponding battery voltage range that extends from a respective start of the battery voltage range to a respective end of the battery voltage range; nor does it state explicitly wherein it is determined based on the BV whether to use the first or second technique to estimate RBC. However, regions of plateau and decline are somewhat predictable; Ellenbogen states a predetermined range for a plateau region in a battery (stating “it is important to be aware of the long voltage plateau in the region of 2.6V,” see pg. 248). It would be obvious to one of ordinary skill in the art to incorporate experimentally predetermined battery voltage ranges for areas that plateau or decline, for example as stated by Ellenbogen, into the method of Gandhi as a useful prerequisite for a subsequent calculation of RBC; the accuracy of that determination would be enhanced by also taking the BV into account, since a BV below the known plateau voltage (or below the “elective replacement voltage” as stated in Ellenbogen) would be an indicator that the battery is in the decline region, allowing one to determine the exact transition point from plateau into decline region, rather than a rough estimate based solely on remaining battery capacity. 
Regarding two or more decline regions, and regarding wherein the second technique is used for estimating the RBC when the battery is operating in a first one of the decline regions, and the second technique is also used for estimating the RBC when the battery is operating in a second one of the decline regions, the examiner cites to Zheng. Zheng, which discloses a method of estimating battery capacity and thus exists in the applicant’s field of endeavor, specifically through differential voltage analysis (see Abstract) that is, based on the slope of a voltage/discharge capacity graph. In Fig. 3, for example, Zheng depicts a graph of dQ/dV with respect to %SOC, indicating the inflection points of the curve – where voltage may cease to plateau or decline, delineating regions of the graph - as “feature points.” In Section 4 (“Proposed algorithms for SOC and capacity estimation”), Zheng discloses using a second technique (equation 4) for the decline regions (the region surrounding feature points 1 and 3) to “determine [actual] battery capacity,” and then using a first technique (equations 5 and 6) for the plateau regions (feature point 2). It would be obvious to one of ordinary skill in the art to incorporate the differential analysis of Zheng into the method of Gandhi such that slope is accounted for in order to increase the accuracy of battery estimate, improve clinician management of the IMD, and optimize patient outcome. 

Regarding claim 15, Gandhi teaches the external device of claim 13, further comprising memory (memory circuit 410, Col 8 line 55), and wherein the at least one processor is configured to: store historical battery data (Fig. 8E) in the memory from time-to-time, the historical battery data including at least one of a historical battery voltage (BVhist) or a historical remaining battery capacity (RChist); detect occurrences of a heavy battery usage and recovery period (Col 4 line 33); and during a heavy battery usage and recovery period, estimate the RBC using a further technique where the RBC is estimated based on a most recent instance of the historical battery data (“cumulative capacity remaining line chart can…change dynamically in response to programming changes to show predicted power consumption” Col 11, line 54-57), which was stored prior to the heavy battery usage and recovery period (see Fig. 7, region 702) and based on a consumption between a time of the most recent instance of the historical battery data (“cumulative line chart” Col 11 line 54; that it is cumulative indicates that it includes all temporal data, including that which is most recent) and a current time.  Gandhi does not explicitly state the exclusion of battery voltage values obtained during heavy usage and recovery in estimates of RBC. However, Ellenbogen teaches the drop in battery voltage associated with heavy usage and recovery, i.e. during the course of a defibrillator delivery shock and a time interval thereafter (see Fig 6-11, pg. 249). Ellenbogen creates a distinction between battery voltage during heavy usage/recovery (“load voltage”) and battery voltage during normal operation (“background voltage”). Ellenbogen states that, while “declining load voltage [over time] is associated with a declining background voltage,” (pg. 249) episodic load voltage associated with heavy usage is a recognized outlier. Thus, it would be obvious to one of ordinary skill in the art to incorporate the teaching of Ellenbogen into the method taught by Gandhi, so that estimates of RBC (like any measure of central tendency) would exclude outlier data points obtained during periods of heavy usage and recovery, in order not to skew average values of battery voltage over time.

Regarding claim 17, Gandhi teaches wherein the external device is selected from the group consisting of: an external clinical programmer (Col 7 line 3); an in-home monitor; or a mobile computing device (“external devices include personal digital assistants, personal…computers, or handheld devices” (Col 9 lines 36-39)).

Regarding claim 18, Gandhi teaches wherein the user interface comprises a display (display 547, Col 9 line 54) and wherein the at least one processor is configured to produce and display, on the display of the external device (external devices 544 includes controller circuitry 545 [which]…includes a processor” (Col 9 lines 39-46)), a trending graph that shows the estimated RBC at a plurality of different times verses a time since implant of the IMD (Fig. 8e), wherein the trending graph includes one or more indications of when a period of heavy usage occurred or when a programming change occurred (i.e. Fig. 8e, period from 2004 to 2005, visible from the increased rate of decline of batter capacity).   

Regarding claim 19, Gandhi teaches wherein the at least one processor (external devices 544 includes controller circuitry 545 [which]…includes a processor” (Col 9 lines 39-46)) is configured to: estimate a total future consumption (Col 11, lines 54-57; Col 4, lines 35-42). Gandhi further teaches states where remaining longevity is the remaining longevity of the IMD (Col 4 line 26), RBC is a most recent estimate of the RBC; and Future (use) is the estimated total future consumption (Col 11 line 57).  Gandhi does not state the equation relating longevity, remaining battery capacity and future consumption; however, this relation is inherent to the calculation of battery longevity.


Claims 6, 14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Ellenbogen in view of Zheng as applied to claim 2 above, and further in view of US 8004243 B2 to Paryani et al, henceforth Paryani.

Regarding claim 6, Gandhi teaches wherein the first technique is used to estimate the RBC when the battery is operating within at least one of the one or more plateau regions ((see Fig. 7, plateau region 702 and decline region 704))  and the BV is above a voltage threshold (“trigger points,” Col 6 line 7), wherein the BV being above the voltage threshold is indicative of the IMD being far from a recommended replacement time (RRT) (“[depiction of] battery longevity including a “time to explant” gauge” (Fig 8a-8d, Col 8, lines 16-20)). Gandhi further teaches wherein the BV being below the voltage threshold is indicative of the IMD being close to the RRT (“Explant” (Col 6 line 3)). 
Gandhi does not teach a third technique; however, Paryani teaches the method further comprising: estimating the RBC using a third technique (“SOCbyOCV” (Col 3 lines 46-51)) that differs from the first and second techniques, when the battery is operating within at least one of the one or more plateau regions (“the battery 101 is in equilibrium” (Col 3 line 47)) and the BV is below the voltage threshold (threshold (311); Col 3 lines 58-60).
It would have been obvious to one of ordinary skill in the art to incorporate the [third] technique of estimating RBC taught by Paryani when the battery is operating in a plateau region into the method of Gandhi, because battery consumption is modeled differently during periods of high vs. low usage, and certain voltage calculations must be performed at regions of low usage (Paryani Col 3 lines 46-47).

Regarding claim 14, Gandhi teaches wherein the at least one processor (external devices 544 includes controller circuitry 545 [which]…includes a processor” (Col 9 lines 39-46))  is configured to use the first technique (Col 5 lines 25-30) to estimate the RBC when the battery is operating within at least one of the one or more plateau regions (see Fig. 7, plateau region 702); and the BV is above a voltage threshold, wherein the BV being above the voltage threshold is indicative of the IMD being far from a recommended replacement time (RRT) (“elective replacement indicator” Col 6 lines 3-4), and the at least one processor (Col 9 line 46). However, Gandhi does not teach a third technique. Paryani teaches estimating the RBC using a third technique (“SOCbyOCV” (Col 3 lines 46-51)) that differs from the first and second techniques, when the battery is operating within at least one of the one or more plateau regions (“the battery 101 is in equilibrium” (Col 3 line 47)) and the BV is below the voltage threshold (threshold (311); Col 3 lines 58-60). It would have been obvious to one of ordinary skill in the art to incorporate the [third] technique of estimating RBC taught by Paryani when the battery is operating in a plateau region into the method of Gandhi because battery consumption is modeled differently during periods of high vs. low usage, and certain voltage calculations must be performed at regions of low usage (Paryani Col 3 lines 46-47).

Regarding claim 20, Gandhi teaches a method for estimating a remaining longevity of an implantable medical device (IMD) powered by a battery, comprising: 
(a) obtaining a battery voltage (BV) measurement of the battery that powers the IMD (“capacity by voltage device is configured to detect a voltage level” (Col 12, lines 51-53));   
(b) determining, based on the BV measurement and performance profile information for the battery, whether the battery is operating in a decline region or a plateau region (“controller is configured to evaluate change in voltage to ascertain when the battery is recovered from the event” Col 12, line 60-62); 
(c) estimating a remaining battery capacity (RBC) (“determine battery capacity,” Abstract) (c.i) using a first technique (Col 5 lines 25-30) when the battery is operating within a said plateau region and the BV measurement is above the voltage threshold indicative of the IMD being far from a recommended replacement time (RRT) (“first time period of capacity consumption” Col 12, line 65-67) and (c.ii) using a second technique (“voltage method”, Col 5 line 24) when the battery is operating within a said decline region; 
Gandhi does not teach using a third technique. However, Paryani teaches estimating the RBC using a third technique (“SOCbyOCV” (Col 3 lines 46-51)) that differs from the first and second techniques when the battery is operating within at least one of the one or more plateau regions (“the battery 101 is in equilibrium” (Col 3 line 47)) and the BV is below the voltage threshold (threshold (311); Col 3 lines 58-60). It would have been obvious to one of ordinary skill in the art to incorporate the [third] technique of estimating RBC taught by Paryani when the battery is operating in a plateau region into the method of Gandhi because battery consumption is modeled differently during periods of high vs. low usage, and certain voltage calculations must be performed at regions of low usage (Paryani Col 3 lines 46-47).
Gandhi in view of Paryani does not teach using a fourth technique or literally state the repeated application of the listed steps. However, Gandhi teaches altering a technique when the battery is operating in a heavy usage and recovery period (“prevent measurement of battery voltage during a high-power event” (Col 12, 57-59)); and (d) estimating the remaining longevity of the IMD based on a most recent estimate of the RBC (Col 11, lines 22-26). It would be obvious to one of ordinary skill in the art prior to the time of filing to incorporate the ability to detect a heavy usage event into the first, second or third techniques. 
Gandhi in view of Paryani states wherein each of the first, second, third and fourth techniques, which differ from one another, are used to estimate the RBC one or more times, but does not explicitly state wherein steps (a), (b), (c), and (d) are repeated over time; however, it is inherent that these measurements are taken repeatedly within their allocated time periods (i.e. see Fig. 7) in order to continuously produce a metric of battery capacity.
Regarding two or more decline regions, and regarding wherein the second technique is used for estimating the RBC when the battery is operating in a first one of the decline regions, and the second technique is also used for estimating the RBC when the battery is operating in a second one of the decline regions, the examiner cites to Zheng. Zheng, which discloses a method of estimating battery capacity and thus exists in the applicant’s field of endeavor, specifically through differential voltage analysis (see Abstract) that is, based on the slope of a voltage/discharge capacity graph. In Fig. 3, for example, Zheng depicts a graph of dQ/dV with respect to %SOC, indicating the inflection points of the curve – where voltage may cease to plateau or decline, delineating regions of the graph - as “feature points.” In Section 4 (“Proposed algorithms for SOC and capacity estimation”), Zheng discloses using a second technique (equation 4) for the decline regions (the region surrounding feature points 1 and 3) to “determine [actual] battery capacity,” and then using a first technique (equations 5 and 6) for the plateau regions (feature point 2). It would be obvious to one of ordinary skill in the art to incorporate the differential analysis of Zheng into the method of Gandhi such that slope is accounted for in order to increase the accuracy of battery estimate, improve clinician management of the IMD, and optimize patient outcome. 

Regarding claim 21, Gandhi teaches using the first technique to estimate the RBC comprises estimating the RBC based on a weighted average (“weighted average of [two] outputs” (Col 5, lines 30-32)) of a remaining capacity as a function of the BV and a remaining capacity as a function of consumption; using the second technique (“voltage method”, Col 5 line 24) to estimate the RBC comprises estimating the RBC based on the remaining capacity as a function of consumption; and using the fourth technique to estimate the RBC comprises estimating the RBC based on a most recent instance of the historical battery data (“cumulative capacity remaining line chart can…change dynamically in response to programming changes to show predicted power consumption” Col 11, line 54-57), which was stored prior to the heavy battery usage and recovery period (see Fig. 7, region 702) and based on a consumption between a time of the most recent instance of the historical battery data (“cumulative line chart” Col 11 line 54; that it is cumulative indicates that it includes all temporal data, including that which is most recent) and a current time.  
Gandhi does not teach using a third technique. However, Paryani teaches using a third technique (“SOCbyOCV” (Col 3 lines 46-51)) to estimate the RBC comprises estimating the RBC based on a most recent instance of stored historical battery data (“SOCbyOCV first time” Col 4 lines 6-19) and based on a remaining capacity. It would have been obvious to one of ordinary skill in the art to incorporate the use of the third technique of Paryani into the method of Gandhi as the use of most recent instance of stored historical battery data allows dynamic evaluation of remaining battery capacity.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Ellenbogen in view of Zheng in view of Paryani as applied to claim 6 above, and further in view of the article and “Method for estimating capacity and predicting remaining useful life of lithium-ion battery” (Chao Hu, Gaurav Jain, Prabhakar Tamirisa, Tom Gorka, Applied Energy, Volume 126, 2014, Pages 182-189) to Hu et al, henceforth Hu.
Regarding claim 7, Gandhi in view of Paryani teaches a third technique wherein the IMD stores historical battery data ((Paryani Col 3 lines 46-51), also see Fig. 8E Gandhi) from time-to-time, the historical battery data including at least one of a historical battery voltage (BVhist) or a historical remaining battery capacity (RChist) (“capacity remaining” Fig 8E). However, Gandhi in view of Paryani does not teach wherein to estimate the RBC comprises estimating the RBC based on the stored historical battery data. However, Hu, which teaches a method for estimating capacity and remaining useful life of lithium-ion batteries (Abstract) among the types most commonly used in IMDs and thus existing in a similar field of endeavor, teaches estimating RBC based on stored historical battery data (namely teaching use of “a Bayesian framework, the posterior probability distribution functions (PDFs) of the states given the past observations,” to make “accurate SOC estimate [state projections]” (p. 184, Col 1, Section 2.2-2.3.1) where SOC “quantifies remaining charge of a cell relative to full capacity,” an equivalent metric of RBC (p. 183, Col. 1, Section 2.0). It would have been obvious to one of ordinary skill in the art to incorporate the use of stored historical battery data as taught by Hu into the estimation of RBC as taught by Gandhi in view of Paryani, in order to improve accuracy based on past model performance.

Regarding claim 8, Gandhi in view of Paryani in view of Hu teaches wherein using the third technique (Paryani, Col 3 lines 46-51)) to estimate the RBC further comprises determining current battery data, the current battery data including at least one of a current battery voltage (BVcurrent) or a current remaining capacity (RCcurrent) (Paryani, “system measures system’s OCV using voltage monitor 105”; step (317); Col 4 lines 2-3), and estimating the RBC (Paryani, “determines SOCbyOCV” Col 4 line 4)  also based on the current battery data.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792